DETAILED ACTION
1.	Claims 1-20 of application 16/546,350, filed on 21-August-2019, are presented for examination.  The present application is a CON of application 15/806,987, filed on 8-November-2017, now USP 10,429,838.
The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA . 

Specification Objections
2.	The specification is objected to because of the following informalities:
	In view of the fact that continuation information was provided in paragraph [0001] of the specification, the continuation information should be updated to reflect the current patent status of parent application 15/806,987, which is now USP 10,429,838.  Appropriate correction is required.

Rejections under 35 U.S.C. § 112(b)
3.1	The following is a quotation of 35 U.S.C. 112(b):

(b)  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


3.2	Claims 15-17 are rejected under 35 U.S.C. § 112(b), for reciting limitations for which there is insufficient antecedent basis in the claim, specifically:
Claim 15:  the phrase “the UAVs” is new, and likely should be changed to “the plurality of UAVs”.
Claim 16:  the phrase “the UAV” is new, and likely should be changed to “the plurality of UAVs”.
Claim 17 is rejected for being dependent upon a rejected base claim.  


Double Patenting Rejections
4.1	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  A terminal disclaimer must be signed in compliance with 37 CFR 1.32(b).    
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

4.2	Claims 1-9 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 19-20 of USP 10,429,838 (the parent application).    Although the conflicting claims are not identical, they are not patentably distinct from each other  with the corresponding features in claims 1-9 and 19-20 of the ‘838 patent.  It is noted that claims 1-9 and 19-20 of the ‘838 patent include features that are not in claims 1-9 and 19-20 of the present invention, but all of the features of claims 1-9 and 19-20 of the present invention are included in claims 1-9 and 19-20 of the ‘838 patent.	
For at least these reasons, one of ordinary skill would have found it obvious that the features in claims 1-9 and 19-20 of the present invention, and claims 1-9 and 19-20 of the ‘838 patent, which were present before the effective filing date of the present invention, are not patentably distinct in so far as the present invention is an obvious variation of the ‘838 patent, and the specifications of both the present invention and the ‘838 patent support the identical critical features noted above.  Further, claims 1-9 and 19-20 of the present invention are broader than claims 1-9 and 19-20 of the ‘838 patent, and would, therefore, dominate at least claims 1-9 and 19-20 of the ‘838 patent.

Claim Rejections under 35 U.S.C. § 102(a)(1)
5.1	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.2	Claims 10-18 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Wang, USP Publication 2017/0285664.

5.3	Wang discloses:
Claim 10:  A system for landing a plurality of unmanned aerial vehicles (UAVs) at a destination [¶0020 (a USV can include, but are not limited to, an unmanned aerial vehicle (UAV, i.e., "drone")…one or more UAVs coordinated to perform an aerial flight performance, including a landing sequence (0143))], the system comprising: 
a landing coordination control unit that is configured to automatically provide an order of landing for the plurality of UAVs at a landing zone [0143 (the spatial control module includes functionality to execute a landing operation, wherein the landing operation may result in individual and/or docked USV structures landing in the landing/takeoff area in a predefined sequence, orientation, and/or location.)].  

Claim 11:  a monitoring station that is separate and distinct from the plurality of UAVs, wherein the monitoring station includes the landing coordination control unit [0026 (the spatial coordination module 152, can be located on the same device ( e.g., an individual "master" USV, an external server, desktop personal computer (PC), laptop, telephone, mobile phone, kiosk, and any other device) or can be located on separate devices connected by a network.); 0143 (the spatial control module includes functionality to execute a landing operation.); 0146 (The spatial control module may then calculate a response to the deviation and may communicate information about the deviation to an external spatial coordination module and/or to other USVs participating in the spatial performance.); 0160 (the spatial coordination module 152 includes functionality to receive, during the spatial performance, live sensory information from sensory devices of one or more of the coordinated USVs.)].  

Claim 12:  wherein the monitoring station is at the destination [0143 (predefined location); 0146 (The spatial control module may then calculate a response to the deviation and may communicate information about the deviation to an external spatial coordination module and/or to other USVs participating in the spatial performance.); 0147 (an external spatial coordination module)].  

Claim 13:  further comprising the plurality of UAVs, wherein one of the plurality of UAVs includes the landing coordination control unit [0026 (the spatial coordination module 152, can be located on the same device ( e.g., an individual "master" USV, an external server, desktop personal computer (PC), laptop, telephone, mobile phone, kiosk, and any other device) or can be located on separate devices connected by a network.); 0030 (the spatial control module 124 of the USV 100 includes functionality to receive instructions for per-forming a pre-determined sequence of maneuvers of the spatial performance.); 0146 (The spatial control module may then calculate a response to the deviation and may communicate information about the deviation to an external spatial coordination module and/or to other USVs participating in the spatial performance.); 0147 (to other USVs participating in the spatial performance.)].  

Claim 14:  wherein a landing sequence for the plurality of UAVs comprises one or more holding patterns [0143 (the spatial control module includes functionality to execute a landing operation, wherein the landing operation may result in individual and/or docked USV structures landing in the landing/takeoff area in a predefined sequence, orientation, and/or location…"landing" can refer to maneuvering a USV to a final position upon completion of the spatial performance.)].  

Claim 15:  wherein the landing coordination control unit is configured to overtake operational control of the UAVs in a landing mode to automatically land the UAVs at the landing zone [0154 (the guidance system 112 is a device implementing a guidance process used for controlling the movement of the USV 100 and determining its level of compliance with the spatial path. The guidance system 112 may be utilized by the spatial control module in conjunction with the positioning system 114, sensory devices 118, and the propulsion system 116 to maneuver the USV in accordance with the operating plan instructions.)].  

Claim 16:  wherein the landing coordination control unit is configured to transmit landing instructions to the UAV [0146 (The spatial control module may then calculate a response to the deviation (from the flight plan, including a landing flight plan (0143)) and may communicate information about the deviation to an external spatial coordination module and/or to other USVs participating in the spatial performance.)].  

Claim 17:  wherein the landing instructions are stored in an operational control unit of at least one of the plurality of UAVs [0215-0216 (the spatial control module 124 of FIG. 1, and/or some components thereof may be implemented using a specialized computer system, including a memory or persistent storage.)].  

Claim 18:  wherein the plurality of UAVs comprises a signal sensor that is configured to detect a signal from the landing coordination control unit [0146 (the spatial control module includes functionality to receive information about a deviation from the spatial performance, wherein the spatial control module may use the information about the deviation and the live sensory information from the sensory device(s) 118 to calculate a modified sequence of spatial maneuvers, and may communicate information about the deviation to an external spatial coordination module and/or to other USVs participating in the spatial performance. ); 0147 (to other USVs participating in the spatial performance.)].



Allowed Claims
6.1	Claims 1-9 and 19-20 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements in the same combination specified in independent claims 1 and 19 for a system for landing a plurality of unmanned aerial vehicles (UAVs) at a destination, specifically including: 
(Claim 19)  “a landing coordination control unit that is configured to switch the plurality of UAVs from a normal operating mode to a landing mode in response to the plurality of UAVs entering a regulated airspace in relation to the destination, and 
wherein the landing coordination control unit is configured to automatically provide an order of landing for the plurality of UAVs at the landing zone.”

6.2	There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
	Dependent claims 2-9 and 20 are deemed allowable as depending either directly or indirectly from allowed independent claims 1 and 19.

Prior Art
7.	The following prior art, discovered in an updated search, was made of record but not relied upon, and is considered pertinent to Applicant’s disclosure, and consists of documents A-M on page 1 of the attached PTO-892 Notice of References Cited, and documents A-E on page 2.

Documents A-M on page 1, and documents A-D on page 2, define the general state of the art which is not considered to be of particular relevance.

Prior Art of Record
8.	Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) of the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.


Response Guidelines
9.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in writing that a reply is required in less than six months (see the shortened response period previously noted), a maximum period of six months is allowed, if a petition for an extension of time and the fee set in § 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

9.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor(s): Peter Nolan can be reached at 
(571) 272-7016, or Thomas Black can be reached at (571) 272-6956.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661